      Case 1:15-cr-00243-NRB Document 89 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

             - against -                        MEMORANDUM AND ORDER

LOIS BROOKS,                                    15 Cr. 243-1 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Lois Brooks moves pro se for compassionate release from FCI

Danbury, where she is serving a 48-month term of imprisonment for

conspiring    to   commit   sex   trafficking    of   a   minor   and   using

interstate commence to promote unlawful activity.           Ms. Brooks, who

is 34 years old, argues that her diabetes, in the setting of FCI

Danbury during the COVID-19 pandemic, warrants her release.              The

Government opposes Ms. Brooks’ motion.

     Ms. Brooks moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the
         Case 1:15-cr-00243-NRB Document 89 Filed 07/29/20 Page 2 of 4



Sentencing Commission.”         18 U.S.C. § 3582(c)(1)(A).1

        The Government acknowledges that Ms. Brooks’ diabetes is a

risk factor for serious illness from COVID-19, and, on that basis,

concedes that her diabetes is an “extraordinary and compelling

reason[]”     for    reducing     her    sentence   under    18    U.S.C.    §

3582(c)(1)(A).      The Government nonetheless argues that the Court

should not reduce Ms. Brooks’ sentence on the ground that the

factors set forth in 18 U.S.C. § 3553(a) counsel against doing so.

      The Court has learned through the United States Probation

Office for the Southern District of New York that Ms. Brooks is

scheduled to enter the residential reentry program on September 8,

2020.    The Court finds that Ms. Brooks’ placement in that program

just six weeks from today adequately addresses the heightened risk

she faces in FCI Danbury while respecting the factors set forth in

18 U.S.C. § 3553(a), which counsel against reducing Ms. Brooks’

sentence to time served.

      Ms. Brooks’ motion for compassionate release is accordingly



1Section 3582(c)(1)(A)(i) permits a court to reduce a defendant’s sentence only
“upon motion of the Director of the Bureau of Prisons” or “upon motion of the
defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
The warden of FCI Danbury denied Ms. Brooks’ request that the BOP move for
compassionate release on her behalf on May 22, 2020. Accordingly, more than 30
days have elapsed since Ms. Brooks made that request, and her motion for
compassionate release is procedurally ripe for resolution.


                                        -2-
         Case 1:15-cr-00243-NRB Document 89 Filed 07/29/20 Page 3 of 4



denied.

             SO ORDERED.

Dated:       New York, New York
             July 29, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                     -3-
      Case 1:15-cr-00243-NRB Document 89 Filed 07/29/20 Page 4 of 4



Copy to:

Lois Brooks -- Reg. No. 92320-054
FCI Danbury
Federal Correctional Institution
Route 37
Danbury, CT 06811




                                  -4-
